          Case 2:20-cv-01431-KJM-DMC Document 79 Filed 04/19/21 Page 1 of 2



1    Robert H. Tyler, Esq., CA Bar No. 179572
     rtyler@tylerbursch.com
2    Nada N. Higuera, Esq. CA Bar No. 299819
3    nhiguera@tylerbursch.com
     TYLER & BURSCH, LLP
4    25026 Las Brisas Road
     Murrieta, California 92562
5    Tel: (951) 600-2733
6    Fax: (951) 600-4996
7    Dean R. Broyles, Esq., CA Bar No. 179535
8    dbroyles@nclplaw.org
     NATIONAL CENTER FOR LAW & POLICY
9    539 West Grand Avenue
     Escondido, California 92025
10   Tel: (760) 747-4529
11   Fax: (760) 747-4505
12   Attorneys for Plaintiffs
13
                                   UNITED STATES DISTRICT COURT
14
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
15
16   CALVARY CHAPEL OF UKIAH, a California Case No.: 2:20-cv-01431-KJM-DMC
17   Non-Profit Corporation; CALVARY CHAPEL
     FORT BRAGG, a California Non-Profit      ORDER
18   Corporation; and RIVER OF LIFE CHURCH, a
     California Non-Profit Corporation,
19
20                Plaintiffs,

21        vs.
22
     GAVIN NEWSOM, in his official capacity as
23   Governor of California; SONIA ANGELL, M.D.,
     in her official capacity as California Public Health
24   Officer; NOEMI DOOHAN, M.D., in her official
25   capacity as Public Health Officer, Mendocino
     County; and NGOC-PHUONG LUU, M.D., in
26   her official capacity as Butte County Public Health
     Officer,
27
28                Defendants.



                                                     ORDER
          Case 2:20-cv-01431-KJM-DMC Document 79 Filed 04/19/21 Page 2 of 2



1                                           ORDER
2          The Court, having reviewed the parties’ stipulation regarding Plaintiffs’ Second
3    Amended Complaint in this matter, and good cause appearing therefore,
4          IT IS HEREBY ORDERED that Plaintiffs shall be granted leave to file their
5    Second Amended Complaint within ten (10) days of the filing of this order.
6          It IS FURTHER ORDERED that Defendants shall respond to Plaintiffs’ Second
7    Amended Complaint within thirty (30) days of its filing.
8    DATED: April 19, 2021.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              ORDER
